Opinion by
Smith. J.,
This case and the case preceding were tried together below, and argued together on the appeal. What has been said in the opinion filed in the preceding case applies equally to the present case.
The assignment embraces a point applicable only to this case. In the paper-book of the appellants, it is thus set forth :
“Mr. Edwards, of counsel for defendants, takes exception to a remark made by the district attorney in his remarks to the jury to the effect that Arthur Dorman was not put upon the stand in his own behalf.”
This presents nothing on which we can act. It does not set forth the language complained of, beyond its alleged effect, and, on the argument, the counsel on both sides admitted their inability to reproduce it. Hence there is no adequate basis for its examination here. Nor is this the only difficulty. It does not show when the defendants’ counsel “ took exception,” and it was admitted at bar that it was not taken until after the verdict. Technically, moreover, there was no exception which can bring the matter before us. It is not sufficient that counsel “ take exception.” To place the matter excepted to on the record, a bill of exceptions must be sealed by the court. As the record stands, there is nothing to authenticate the subject-matter of the assignment, and it is therefore beyond our consideration.
Judgment affirmed.